United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1137
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Leon Sheley

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: June 13, 2022
                                Filed: July 6, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Leon Sheley pleaded guilty to being a felon in possession of a firearm. See 18
U.S.C. §§ 922(g)(1), 924(a)(2). A presentence investigation report recommended that,
for purposes of calculating a recommended sentencing range, Sheley should receive
a four-level enhancement under USSG § 2K2.1(b)(6)(B) because he possessed the
firearm "in connection with another felony offense," namely, carrying weapons in
violation of Iowa Code § 724.4(1) (2020). Sheley objected to application of the
enhancement on the ground that, though he violated the Iowa statute in effect at the
time he possessed the firearm, he did not violate the version of the Iowa statute in
effect at sentencing because it had been amended to require that a person "use[] the
dangerous weapon in the commission of a crime," see Iowa Code § 724.4 (2022),
which he did not do. The district court1 rejected Sheley's contention and sentenced
him to 57 months' imprisonment.

       Sheley maintains on appeal that the district court erred in applying the
enhancement. More specifically, he asserts that the court should have considered the
version of Iowa law that applied at the time of sentencing rather than the version that
applied at the time of his offense conduct. A prior panel of this court recently rejected
the very contentions that Sheley now makes. See United States v. Alibegic, 34 F.4th
1122, 1123 (8th Cir. 2022) (per curiam). We held that, "for purposes of
§ 2K2.1(b)(6)(B), the relevant version of Iowa Code § 724.4(1) is the one in effect
at the time of the offense, not at the time of sentencing." Id. As we are bound to
follow Alibegic, see United States v. Ronning, 6 F.4th 851, 853–54 (8th Cir. 2021),
we reject Sheley's contentions. Because Sheley violated the version of Iowa Code
§ 724.4(1) in effect at the time of his offense conduct, the district court did not err in
applying the enhancement.

      Affirmed.
                        ______________________________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                           -2-